865 F.2d 1259Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Robert S. REYNOLDS, Petitioner.
No. 88-6068.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 30, 1988.Decided:  Dec. 13, 1988.

Robert S. Reynolds, petitioner pro se.
Before SPROUSE, CHAPMAN and WILKINSON, Circuit Judges
PER CURIAM:


1
Robert S. Reynolds petitions this Court for a writ of prohibition enjoining United States Attorney Henry Hudson and United States District Judge Richard L. Williams from interfering with his "arrest" of J. Murray Hooker.  Reynolds contends that Judge Williams had no authority to reduce Hooker's sentence pursuant to Rule 35(b).  He states that when Hooker arrives in the Richmond, Virginia, area, he intends to "arrest" Hooker and transport him to the District of Columbia, where he will remand Hooker to the custody of the Attorney General or seek relief from the United States District Court for the District of Columbia.  Reynolds also requests a writ of mandamus compelling the United States Attorney to seek of writ of prohibition overturning the order reducing Hooker's sentence.


2
This petition is frivolous.  To obtain a writ of mandamus or a writ of prohibition, a petitioner must show "that his right to such relief is 'clear and indisputable.' "   In re Beard, 811 F.2d 818, 827 (4th Cir.1987).  Reynolds does not have a clear and indisputable right to an order prohibiting United States Attorney Hudson and Judge Williams from interfering with his kidnapping plans, nor does he have a right to compel Hudson to appeal or otherwise contest Judge Williams' order.   See Dacey v. Dorsey, 568 F.2d 275, 277 (2d Cir.)  ("the United States Attorney is part of the executive branch, and, as such, his official discretion is not subject to control by the judiciary at the instance of private persons"), cert. denied, 436 U.S. 906 (1978).


3
Accordingly, we deny the petition for a writ of mandamus and for a writ of prohibition.


4
WRIT DENIED.